Dissenting Opinion by
Judge Kramer:
I respectfully dissent for the basic reason that the majority opinion perforce must make its own findings of fact in order to substantiate the result. I would have little difficulty concurring if the Board of Arbitration of Claims (Board) had made findings or conclusions that somehow Appel Media, Inc. had breached its con*642tract with the Commonwealth. The problem is that no such findings or conclusions were made by the Board.
A careful reading of the adjudication indicates pertinently (1) that the “Commonwealth permitted . . . Appel Media, Inc. to perform the contract [and] accepted the benefits and fruits of such performance (2) that the Commonwealth “suspended the contract... prior to the Plaintiff [Appel Media, Inc.] completing all work on said contract.”; and (3) that “[t]he contract was completed by Telesonic.” Nowhere is there a finding that notice of any defects was given to Appel Media, Inc. as required by the contract, or that it was given the opportunity to complete the contract. There is not one finding or conclusion in the adjudication on how, when, or if Appel Media, Inc. breached its contract. The “opinion” portion of the adjudication states that Appel Media, Inc. did not fulfill its obligations in accordance with the contract, and concludes that it is not entitled to “the full amount of its claim.” The problem here is that we don’t know whether the contract obligations were not fulfilled because Appel Media, Inc. was ordered off the job or for some other reason. Here again the adjudication does not make any adequate findings of fact on why Appel Media did not complete the contract. The adjudication leaves the question open on why Appel Media did not fulfill the contract or why the Commonwealth suspended the contract. As a matter of fact, a reading of the entire adjudication would permit one to assume that the Commonwealth breached the contract, rather than vice versa. The adjudication is not complete.
Under these circumstances, it is not possible to affirm the adjudication because it does not contain the necessary findings of fact and conclusions from which the basis for the order can be determined. If the finders of the facts should determine that the humming in the system was caused by an outside source known to *643the College and the Commonwealth and that such information was intentionally withheld from Appel Media, Inc., then it is quite conceivable that Appel Media, Inc. is entitled to more than the order states. Under the adjudication I fail to understand how Appel Media, Inc. is not entitled to an amount equal to at least the value of the material the Commonwealth accepted and used. In any event, I would remand this matter to the Board for proper findings of fact and conclusions of law.